UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 00-4037

STEVEN DENNIS JONES,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CR-99-127)

Submitted: August 31, 2000

Decided: September 18, 2000

Before WIDENER and NIEMEYER, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Charles Arthur Gavin, WHITE, BLACKBURN & CONTE, P.C.,
Richmond, Virginia, for Appellant. Helen Fahey, United States Attor-
ney, Sara E. Flannery, Special Assistant United States Attorney, Rich-
mond, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Steven Dennis Jones appeals the jury's verdict convicting him of
ten counts of bank fraud in violation of 18 U.S.C.§ 1344 (1994), one
count of credit card fraud in violation of 18 U.S.C.§ 1029(a)(5)
(1994), and twenty-five counts of wire fraud in violation of 18 U.S.C.
§ 1343 (1994). Through his restaurant, the French Quarters in Rich-
mond, Virginia, Jones perpetrated a scheme to defraud his customers,
several credit card companies, and the third party processors of the
credit card charges. Jones used his restaurant's contractual relation-
ship with various credit card companies to overcharge his customers
by exorbitant amounts, obtain wire transfers from his third party pro-
cessors, NOVA and First USA, and withdraw those funds from his
business account with First Union National Bank before the transfers
could be traced. Jones took advantage of the time lag between the
issuance of money by the third party processors and the ultimate
approval of the charges by the credit card companies by quickly
removing those funds from the restaurant's account. After a two-day
trial, which involved extensive documentary evidence of Jones's
scheme, the jury returned a guilty verdict against Jones.

On appeal, Jones suggests that his convictions are not supported by
sufficient evidence. This court reviews a jury verdict for sufficiency
of the evidence by determining whether there is substantial evidence,
when viewed in the light most favorable to the government, to support
the verdict. See Glasser v. United States, 315 U.S. 60, 80 (1942). We
must consider circumstantial as well as direct evidence, and allow the
government the benefit of all reasonable inferences from the facts
proven to those sought to be established. See United States v. Tres-
vant, 677 F.2d 1018, 1021 (4th Cir. 1982). "[A]n appellate court's
reversal of a conviction on grounds of insufficient evidence should be
`confined to cases where the prosecution's failure is clear.'" United
States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984) (quoting Burks v.

                    2
United States, 437 U.S. 1, 17 (1978)). During this inquiry, this court
neither weighs evidence nor reviews witness credibility. See United
States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

The central thrust of Jones's argument with respect to each of the
counts is that there were no eyewitnesses to Jones's overcharging of
personal credit cards or issuing charges against his own card. Not-
withstanding the absence of eyewitness evidence in this regard, the
Government's reliance on documentary evidence to establish much of
the scheme, and the remaining possibility that someone else could
have actually keyed in the credit cards as part of the scheme, the evi-
dence at trial was sufficient to support Jones's conviction. See United
States v. Jackson, 863 F.2d 1168, 1173 (4th Cir. 1989) (finding cir-
cumstantial evidence should be treated no differently than direct evi-
dence and may be sufficient to support a guilty verdict even though
it does not exclude every reasonable hypothesis consistent with inno-
cence). Jones's other suggestions of error with respect to the suffi-
ciency of the evidence either misstate the elements of the offense, see
18 U.S.C. 1344(a), or invite us to revisit the credibility of the prosecu-
tion's witnesses. See United States v. Lamarr , 75 F.3d 964, 973 (4th
Cir. 1996). We also have no difficulty concluding that the Govern-
ment demonstrated that Jones's offense affected interstate commerce.
See United States v. Lee, 818 F.2d 302, 305 (4th Cir. 1987).

Finding no merit to this appeal, we affirm Jones's conviction and
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                     3
7